1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2022 has been entered.
3.	The disclosure is objected to because of the following informalities: The incorporation-by-reference to the sequence listing at page 270, paragraph [00710], needs to be moved to page 1 of the specification, after paragraph [0001].  See 37 CFR 1.77(b)(5).  Appropriate correction is required.
	The substitute specification filed May 9, 2022 has not been entered because it was not accompanied by a statement of no new matter as required by 37 CFR 1.125(b).  Upon submission of the required statement explicitly referring to the substitute specification filed May 9, 2022, the substitute specification will be entered and the above objection to the disclosure will be overcome.
	Applicant is required to submit a statement of no new matter, explicitly referring to the substitute specification filed May 9, 2022.
4.	Claim 35 is objected to because of the following informalities:  In claim 35, in the three alternative definitions of Ring B, the phrase “including the N in which the B is attached” is non-idiomatic because B is not attached “in” the N.  A possible alternative phrasing is “including the N present in ring B shown in Formula (III).  Appropriate correction is required.
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 1, 5, 7, 8, 11, 13, 18, 19, 24-26, 28, 30, 31, 33, 43, and 46-54 are rejected under 35 U.S.C. 103 as being obvious over the WO Patent Application 2020/168017 in view of Johansen et al (U.S. Patent Application Publication 2015/0376161), Philips et al (U.S. Patent Application Publication 2018/0140700), Kline et al (U.S. Patent Application Publication 2016/0257709), or Beria et al (U.S. Patent Application Publication 2010/0034837), and further in view of Thanos et al (U.S. Patent Application Publication 2015/0017187).  The WO Patent Application ‘017 teaches conjugates of a TLR agonist molecule linked to a tumor targeting polypeptide, optionally through a linker.  The TLR agonist molecule can be a TLR7 or TLR8 agonist.  The tumor targeting polypeptide can be trastuzumab.  The tumor-targeting polypeptide can have one or more non-naturally encoded amino acids incorporated therein for conjugation to the TLR agonist molecule and the cytotoxic compound.   In addition to the TLR agonist molecule, a cytotoxic agent can also be linked to the tumor targeting polypeptide.  The conjugates can be combined with a pharmaceutically acceptable carrier or excipient, and are used therapeutically to treat cancer such as breast cancer.  Treatment can be followed with a combination of trastuzumab and paclitaxel.  See, e.g., paragraphs [0007], [0034], [0049], [0062], [0069], [00122], [00184], [00268], [00285], [00393], [00422], [00765], [00792], and [00800]; and claims 1, 9, 10, 20, 21, and 40.  
The WO Patent Application ‘017 does not teach a conjugate of a TLR7 or TLR8 agonist with trastuzumab which is also conjugated to doxorubicin, DM1, hemiasterlins, or PNU-159682 (i.e., the PA of instant claim 33), although doxorubicin and morpholino derivatives, maytansinoid, and anti-tubulin agents are listed in paragraph [00184] as cytotoxic agents which can also be conjugated to the tumor targeting polypeptide.  Johansen et al teach that it is known to treat breast cancer by administering a trastuzumab-doxorubicin conjugate.  See, e.g., claims 70 and 73.  Phillips et al teach that it is known to conjugate DM1, a thiol-containing maytansinoid, to trastuzumab for use in the treatment of HER2-positive breast cancer.  See, e.g., paragraph [0009].  Kline et al teach that tubulin polymerization inhibitors, including hemiasterlin and amino-HTI-286, can be conjugated to antibodies such as trastuzumab for the treatment of cancer, including breast cancer.  See, e.g., the Abstract; paragraphs [0026], [0352], [0448], and [0462]; and claims 33, 68, 69, 92, and 93.  Beria et al teach that PNU-159682 can be conjugated to antibodies such as trastuzumab and used for the treatment of cancer such as breast cancer.  See, e.g., paragraphs [0013], [0028], [0088], [0090], [0093], [0101], [0213], [0240], and [0244]; and claims 15, 19, and 44.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the conjugates linked to a cytotoxic agent of the WO Patent Application ‘017 wherein the cytotoxic agent is doxorubicin, DM1, hemiasterlins, or PNU-159682, because the WO Patent Application ‘017 does not set forth any limits on the cytotoxic agent which can be linked to their conjugate; because the WO Patent Application ‘017 explicitly recites doxorubicin and morpholino derivatives, maytansinoid, and anti-tubulin agents as examples of cytotoxic agents which can be linked to their conjugates; because Johansen et al, Philips et al, Kline et al, or Beria et al teach that doxorubicin, DM1, hemiasterlins, or PNU-159682 are known to be useful in the form of trastuzumab conjugates for the treatment of breast cancer, i.e. for the same purposes that the cytotoxic agent-linked conjugates of the WO Patent Application ‘017 are used; and because the substitution of one known and functionally equivalent cytotoxic agent for another, with only the expected result that the modified conjugate continues to be therapeutically useful, is routine in the therapeutic conjugate arts.  See also MPEP 2143(I)(B).  It would further have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal ratios of antibody, TLR agonist molecule, and cytotoxic agent in the cytotoxic agent-linked conjugates of the WO Patent Application ‘017 as modified above by Johansen et al, Philips et al, Kline et al, or Beria et al, because component ratio is an art-recognized result-effective variable which is routinely determined and optimized in the therapeutic conjugate arts.
The WO Patent Application ‘017 does not teach conjugating one of the TLR agonist molecule and the cytotoxic compound to the heavy chain of the trastuzumab, and the other of the TLR agonist molecule and the cytotoxic compound to the light chain of the trastuzumab.  Thanos et al teach antibody conjugates in which multiple non-natural amino acid residues are present at different site-specific positions.  For example, a non-natural amino acid residue can be present in both the heavy chain and the light chain of the antibody.  Different drugs can then be conjugated to the non-natural amino acid residues.  Site-specific modification facilitates efficacy of the conjugate and enhances conjugation efficiency.  Thanos et al’s reaction scheme involves first conjugating a drug to a light chain, then expressing the heavy chain in the presence of the conjugated light chain to form the antibody, and then conjugating a second drug to the heavy chain present in the antibody.  See, e.g., Figure 7; paragraphs [0009], [0012], [0022], [0067], [0075], [0076], [0090], [0173], [0291], [0512], [0520], [0521], and [0525]; and claims 5-8, 26, and 27.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the conjugates of the WO Patent Application ‘017 as modified above by Johansen et al, Philips et al, Kline et al, or Beria et al, by conjugating the TLR agonist molecule to either the heavy chain or the light chain of the trastuzumab, and by conjugating the cytotoxic compound to the other of the heavy chain or the light chain of the trastuzumab, because Thanos et al teach that conjugation of different drugs to different chains of an antibody is known in the conjugation arts and has the benefit of facilitating the efficacy of the conjugate and/or enhancing conjugation efficiency.
 With respect to instant claim 8, note that any linker taught or suggested by the WO Patent Application ‘017 will meet the requirements of Formula (II), in which W1, X, W6, HP, and SG can all be absent, and R’ embraces any divalent residue, i.e. any linker.  With respect to instant claims 11 and 13, note that the claims do not require W1 or W6 to be present.
	The disclosure of the WO Patent Application ‘017 relied upon in the above rejection is also disclosed, under the test of 35 U.S.C. 112(a), in provisional application 62/804,742, to which the WO Patent Application ‘017 claims priority.  See, e.g., paragraphs [0004], [0032], [0038], [0069], [00131], [00152], [00169], [00273], [00277], [00306], [00392], [00402], and [00411]; and claims 1-5 and 17; of the provisional application.  Accordingly, the disclosure of the WO Patent Application ‘017 relied upon in the above rejection is available as prior art against the instant claims under 35 U.S.C. 102(a)(2).
7.	Claims 1, 5, 7, 8, 11, 13, 17-19, 21, 24-26, 28, 31, 43, and 46-50 are rejected under 35 U.S.C. 103 as being obvious over the WO Patent Application 2020/168017 in view of Kline et al (U.S. Patent Application Publication 2016/0257709).  The WO Patent Application ‘017 teaches conjugates of a TLR agonist molecule linked to a tumor targeting polypeptide, optionally through a linker.  The TLR agonist molecule can be a TLR7 or TLR8 agonist.  The tumor targeting polypeptide can be trastuzumab.  The tumor-targeting polypeptide can have one or more non-naturally encoded amino acids, incorporated therein for conjugation to the TLR agonist molecule and the cytotoxic compound.  The non-naturally encoded amino acid can comprise a reactive group such as an azide group, which can undergo reaction via Huisgen [3+2] cycloaddition   In addition to the TLR agonist molecule, a cytotoxic agent can also be linked to the tumor targeting polypeptide.  The conjugates can be combined with a pharmaceutically acceptable carrier or excipient, and are used therapeutically to treat cancer such as breast cancer.  Treatment can be followed with a combination of trastuzumab and paclitaxel.  See, e.g., paragraphs [0007], [0034], [0049], [0062], [0069], [00122], [00184], [00268], [00281], [00285], [00393], [00422], [00765], [00792], and [00800]; and claims 1, 9, 10, 20, 21, and 40.  
The WO Patent Application ‘017 does not teach a conjugate of a TLR7 or TLR8 agonist with trastuzumab which is also conjugated to a hemiasterlin, although anti-tubulin agents are listed in paragraph [00184] as cytotoxic agents which can also be conjugated to the tumor targeting polypeptide.  The WO Patent Application ‘017 also does not teach a conjugate wherein a non-naturally encoded amino acid is incorporated at F404 for conjugation to the cytotoxic compound.
Kline et al teach that tubulin polymerization inhibitors, including hemiasterlin and amino-HTI-286, can be conjugated to antibodies such as trastuzumab for the treatment of cancer, including breast cancer.  Conjugation sites include F404, where a para-azidomethylphenylalanine (pAMF) residue is incorporated for conjugation via click chemistry, i.e. [3+2] alkyne-azide cycloaddition reaction.  A fused cyclic group comprising a triazole ring attached to the tubulin polymerization inhibitor is reacted with an alkyne group attached to the antibody, results in a linkage identical to the first-recited structure of instant claim 17.  See, e.g., the Abstract; paragraphs [0026], [0189], and [0191]; pages 36-43 and 47-56, various structures; paragraphs [0283], [0288], and [0294]; pages 83-89, various structures; paragraphs [0320]-[0323, [0352], [0445]-[0454], [0458]-[0460], and [0462]; and claims 33, 68, 69, 92, and 93.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the conjugates linked to a cytotoxic agent of the WO Patent Application ‘017 wherein the cytotoxic agent is a hemiasterlin, because the WO Patent Application ‘017 does not set forth any limits on the cytotoxic agent which can be linked to their conjugate; because the WO Patent Application ‘017 explicitly recites anti-tubulin agents as examples of cytotoxic agents which can be linked to their conjugates; because Kline et al teach that hemiasterlins are known to be useful in the form of trastuzumab conjugates for the treatment of breast cancer, i.e. for the same purposes that the cytotoxic agent-linked conjugates of the WO Patent Application ‘017 are used; and because the substitution of one known and functionally equivalent cytotoxic agent for another, with only the expected result that the modified conjugate continues to be therapeutically useful, is routine in the therapeutic conjugate arts.  See also MPEP 2143(I)(B).  It would further have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal ratios of antibody, TLR agonist molecule, and cytotoxic agent in the cytotoxic agent-linked conjugates of the WO Patent Application ‘017 as modified above by Kline et al because component ratio is an art-recognized result-effective variable which is routinely determined and optimized in the therapeutic conjugate arts.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the cytotoxic agent-linked conjugates suggested by the WO Patent Application ‘017 and Kline et al as outlined in the above rejection, by reaction between the trastuzumab and the tubulin polymerization inhibitors, including hemiasterlin and amino-HTI-286, at position F404 of the trastuzumab, using a [3+2] alkyne-azide cycloaddition reaction as taught by Kline et al, because the WO Patent Application ‘017 teaches modifying its tumor-targeting polypeptide, i.e. its antibody, with an azide group for conjugation reaction via Huisgen [3+2] cycloaddition; because Kline et al exemplify F404 as a useful conjugation position for tubulin polymerization inhibitors; because Kline et al teach particular alkyne-containing reactive groups for conjugation of an antibody to an anti-cancer drug via [3+2] alkyne-azide cycloaddition reaction; and because the use of a standard alkyne-containing reactant group would have been expected to produce only the expected [3+2] cycloaddition and conjugation between the antibody and the anti-cancer agent.
	With respect to instant claim 8, note that any linker taught or suggested by the WO Patent Application ‘017 will meet the requirements of Formula (II), in which W1, X, W6, HP, and SG can all be absent, and R’ embraces any divalent residue, i.e. any linker.  With respect to instant claims 11 and 13, note that the claims do not require W1 or W6 to be present.
	The disclosure of the WO Patent Application ‘017 relied upon in the above rejection is also disclosed, under the test of 35 U.S.C. 112(a), in provisional application 62/804,742, to which the WO Patent Application ‘017 claims priority.  See, e.g., paragraphs [0004], [0032], [0038], [0069], [00131], [00152], [00165], [00169], [00273], [00277], [00306], [00392], [00402], and [00411]; and claims 1-5 and 17; of the provisional application.  Accordingly, the disclosure of the WO Patent Application ‘017 relied upon in the above rejection is available as prior art against the instant claims under 35 U.S.C. 102(a)(2).
8.	Applicant's arguments filed September 7, 2022 have been fully considered but they are not persuasive.
Applicant has not yet submitted the statement of no new matter for the substitute specification filed May 9, 2022.  A statement of no new matter is required for all substitute specifications.  See 37 CFR 1.125(b).
	The amendments to the claims overcome the obviousness rejections set forth in the Office action mailed June 7, 2022.  However, certain of the claims are still deemed to be obvious, in view of newly cited Thanos et al (U.S. Patent Application Publication 2015/0017187) and in view of reconsideration of the teachings of Kline et al (U.S. Patent Application Publication 2016/0257709).  The disclosure of the WO Patent Application ‘017 is not limited to its specific examples.  See MPEP 2123.  Further, the WO Patent Application ‘017’s disclosure of conjugation to multiple payloads is not limited to paragraph [0061].  See also, e.g., paragraphs [0049], [00285], and [00422], and claim 40.  As to the issue of synergism, unexpected results must be demonstrated by comparison of the claimed invention with the closest prior art of record.  See MPEP 716.02(e).  Because the WO Patent Application ‘017 teaches an antibody conjugate where the antibody is linked to both a TLR agonist molecule and to a cytotoxic agent, Examples 17, 29, and 19 as described in the response are not effective to show unexpected results.  Further, at least as summarized by Applicant (page 43 of the response, first paragraph), Example 17 does not test the claimed conjugates.  Finally, iADC conjugates 15, 17, 28, and 3 are limited in scope with respect to the claims under rejection.  iADC conjugates 15, 17, 28, and 3 comprise only four different immunostimulatory agents, only one cytotoxic compound, and utilize only four conjugation sites.  Such limited testing is not commensurate in scope with claims embracing any number of immunostimulatory agents, any number of cytotoxic compounds, and any number and location of conjugation sties.  Unexpected results must be commensurate in scope with the rejected claims.  See MPEP 716.02(d).  When the evidence in favor of obviousness is weighed against the evidence in favor of nonobviousness, the former is deemed to preponderate.
	Schibli et al (U.S. Patent Application Publication 2022/0133904) is cited as art of interest, teaching antibody conjugates in which both a toxin (which can be an auristatin or a maytansinoid) and an immunostimulatory agent (which can be a TLR agonist) are linked to the antibody through an introduced Gln residue.  See, e.g., claims 51, 68, 71, and 73.  However, this particular disclosure of Schibli et al is not disclosed, under the test of 35 U.S.C. 112(a), in its priority application EP 19163810.5.  Further, the instant claims are deemed to be entitled under 35 U.S.C. 119(e) at least to the benefit of the filing date of provisional application 62/984,758 because the provisional application ‘758, under the test of 35 U.S.C. 112(a), discloses the claimed subject matter.  Accordingly, this particular disclosure of Schibli et al is not prior art under 35 U.S.C. 102 against the instant claims.
9.	Claims 15, 22, 23, 32, 34, 36-39, 41, 42, 44, 45, and 55-58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 35 would be allowable if rewritten to overcome the claim objection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
November 4, 2022